Title: To Benjamin Franklin from Hugh Roberts, 29 April 1780
From: Roberts, Hugh
To: Franklin, Benjamin


My Dr. Friend BF
Philada: 29. 4 mo [April] 1780
On revival of the memory of the many agreable hours I have formerly passed in thy Company; Joys of an elivating kind arise, and make them appear in prospect: yet to consider the length of time elapsed, it seems as if we had lived in a distant age, & risen to take a view of succeeding generations; where but little of the former appearances remain, or make any legible impression.
I frequently pass the length of a Street, without seeing a person with whom I have any acquaintance, for our old Friends are mostly departed; very few remain here but S: Rhoads, with whom I yet spend some agreable hours, and often make thee, our old friend the pleasing subject of conversation.
I sometimes visit thy daughter Sally with her three fine Children, where in thy late place of Abode, many things around, renew a lively impression of my worthy Friend BF— My former labours in the building, planting and gardening way, begin to appear as Solomon has truely described, to be Vanity; and no other conduct will give so firm a hope, as seeking that wisdom, that is from above—
I expect this will come by the hands of George Fox, a young man of our neighbourhood, of good Abilities and Literature, who now embarks for France, and I think intends to endeavour to improve in the Study of Physick; and if it should fall in thy way, to impart to him, some useful hints, for his conduct in a strange land, I shall accept it as a favour, and they may contribute to stimulate his Spirits to worthy Actions, when noticed by a Gentleman so much remarkt for a truely beneficent mind.
I remain with the greatest esteem for thee & thine
Hugh Roberts
To Benjamin Franklin
 
Addressed: To / Dr: Benjamin Franklin
